Table of Contents Filed pursuant to Rule 424(b)(2) Registration Statement Nos. 333-135991 and 333-135991-01 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Maximum Aggregate Offering Price Amount of Registration Fee (1)(2) Constellation Energy Group, Inc. Series A Junior Subordinated Debentures $450,000,000 $17,685 (1) Calculated in accordance with Rule 457(r) under the Securities Act of 1933, as amended. (2) This filing fee will be offset against the $112,451 aggregate registration fee previously paid with respect to $2,000,000,000 aggregate initial offering price of securities that were previously registered pursuant to Constellation Energy Group, Inc.’s Registration Statement No. 333-102723 filed on January 24, 2003, and were not sold thereunder.No additional registration fee has been paid with respect to this offering.In accordance with Rules 456(b) and 457(r), $94,766 of the $112,451 previously paid with respect to Registration Statement No. 333-102723 as described above will remain available for future registration fees.This “Calculation of Registration Fee” table shall be deemed to update the “Calculation of Registration Fee” table in Registration Statement Nos. 333-135991 and 333-135991-01. PROSPECTUS SUPPLEMENT (To prospectus dated July 24, 2006) $450,000,000Constellation Energy Group, Inc. Series A Junior Subordinated Debentures The Series A Junior Subordinated Debentures will bear interest at 8.625% per year.Constellation Energy will pay interest on the Junior Subordinated Debentures on March 15, June 15, September 15 and December 15 of each year, beginning September 15, 2008, unless payment is deferred as described below. The Junior Subordinated Debentures will be issued in registered form and in denominations of $25 and integral multiples thereof. Constellation Energy must repay the principal amount of the Junior Subordinated Debentures, together with any accrued and unpaid interest, on the maturity date.The maturity date for the Junior Subordinated Debentures is initially June 15, 2063, but will be automatically extended, without the consent of the holders of Junior Subordinated Debentures, for an additional quarterly period on each of March 15, June 15, September 15 and December 15 beginning June 15, 2013 and through and including March 15, 2018, unless (i) earlier redeemed or (ii)prior to any such date, Constellation Energy elects to discontinue the automatic extension of the maturity date as described in this prospectus supplement.If the maturity date is automatically extended on all of these dates, the Junior Subordinated Debentures will mature on June 15, Constellation Energy may defer interest payments on the Junior Subordinated Debentures on one or more occasions for up to 10consecutive years as described in this prospectus supplement.Deferred interest payments will accrue additional interest at a rate equal to the interest rate on the Junior Subordinated Debentures, compounded on each interest payment date, to the extent permitted by applicable law. Constellation Energy may redeem the Junior Subordinated Debentures at its option at the times and the prices described in this prospectus supplement. Constellation Energy intends to apply to list the Junior Subordinated Debentures on the New York Stock Exchange.If approved for listing, trading on the New York Stock Exchange is expected to commence within 30 days after the Junior Subordinated Debentures are first issued. See “Risk Factors” beginning on page S-10 to read about certain factors you should consider before making an investment in the Junior Subordinated Debentures. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Junior Subordinated Debentures or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Junior Subordinated Debenture Total (3) Price to Public (1) $25.00 $450,000,000 Underwriting Discount (2) $.7875 $14,175,000 Proceeds to Constellation Energy (before expenses) $24.2125 $435,825,000 (1)Plus accrued interest, if any, from the date the Junior Subordinated Debentures are originally issued, if settlement occurs after that date. (2) Underwriting commissions of $0.7875 per Junior Subordinated Debenture (or up to $14,175,000 for all Junior Subordinated Debentures) will be deducted from the proceeds paid to Constellation Energy by the underwriters.However, the commission will be $0.50 per Junior Subordinated Debenture for sales to institutions and, to the extent of such sales, the total underwriting discount will be less than the amount set forth above.As a result of sales to institutions, the total proceeds to Constellation Energy increased by (3) Assumes no exercise of overallotment option. Constellation Energy has granted the underwriters an overallotment option to purchase up to an additional $67,500,000aggregate principal amount of Junior Subordinated Debentures for 30 days following the date of this prospectus supplement.Should the underwriters exercise this option in full, the total initial public offering price, underwriting discount and proceeds, before expenses, of Constellation Energy will be, assuming no sales to institutions of
